Citation Nr: 1136045	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-28 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of head injury.

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse



ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant or Claimant, had service from June 2004 to June 2008.  The Veteran was deployed to Southeast Asia from October 2005 to May 2006, and from April 2007 to November 2007. 
      
This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in relevant part, denied service connection for residuals of a head injury and for hemorrhoids.  The Veteran disagreed and perfected this appeal.  

In June 2011 the Veteran testified before the undersigned at a travel Board hearing held in St. Petersburg, Florida.  A transcript has been incorporated into the record.  The Veteran submitted a signed waiver of RO review of evidence submitted at hearing.  

The issues of service connection for an acquired psychiatric disorder claimed as PTSD (see July 2011 unsigned statement) and disagreement with July 2011 determination of finality of appeal (see Transcript, p. 18) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The Veteran sustained a closed head injury disease injury during service, and experienced chronic symptomatology of that closed head injury disorder during service.  

2.  The Veteran experienced continuous symptoms of a closed head injury disorder since service separation.

3.  The current traumatic brain injury (TBI) disorder is related to service. 

4.  The Veteran sustained a hemorrhoid disease or injury during service, and experienced chronic symptomatology of a hemorrhoid disorder during service.  

5.  The Veteran experienced continuous symptoms of a hemorrhoid disorder since service separation.

6.  The current hemorrhoid disorder is related to service. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for residuals of closed head injury have been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a hemorrhoids disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The general norm is that, before addressing the merits of a claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  In this case, however, the Board finds in favor of the Veteran, that is, service connection is warranted for residuals of closed head injury and for a hemorrhoids disorder.  For this reason, the need to discuss whether VA has complied with its duties to notify and assist is obviated.

Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 
38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Service Connection for Residuals of a Head Injury

The Veteran essentially contends that he incurred a closed head injury disorder, later diagnosed as traumatic brain injury (TBI), while in service, in particular during deployments when vehicles went off the road or during training exercises as part of the Marine Corp Martial Arts Program (MCMAP).  See October 2008 statement; VA TBI Cognitive Impairment Consult, October 2008.

Having considered all the evidence of record in light of the regulations noted above, the Board finds that the evidence for and against the claim for direct service connection for TBI, claimed as residuals of head injury, is at least in relative equipoise.  Resolving doubt in the Veteran's favor, the Board first finds that the weight of the evidence demonstrates that the current TBI disorder began during service.  A review of the service treatment records does not find any complaints to service clinicians or requests for treatment by the Veteran for an injury to his head or a complaint of hitting his head while in a HUMVEE during deployment; however, there are complaints and requests for treatment for pain and injuries following MCMAP training.  See July 2006, left thumb; March 2007, shoulder.  As well, in July 2007, while on a second deployment to southeast Asia, the Veteran sought treatment complaining about emotional instability, though he denied any "external events," and then again in July 2007, complaining about having headaches.    

Of particular significance to this Veteran's claim is the fee-based February 2008 VA general medical examination.  The Veteran did not separate from service until June 2008; he submitted his claim in February 2008 as part of VA's Benefits Delivery at Discharge (BDD) program.  He was provided with the fee-based VA examination while he was still on active duty; therefore, the Veteran did report having experienced a head injury, while deployed in a HUMVEE that ran off the road, while in service.  

The Veteran reported to the February 2008 fee-based examiner that he had hit his head on more than one occasion during MCMAP exercises and while twice deployed to Southeast Asia, when HUMVEEs he was traveling in ran off the road into ditches.  The examiner found the Veteran had headaches, though the neurological examination was normal.  The assessment reached was closed head injury with residual tension type headaches.  

The Veteran also submitted two June 2011 statements of fellow service members who served with and deployed with the Veteran.  These statements described both the conditions while deployed, which included the irregular and damaged roads, the constant threat of attack and IED's (improvised explosive devices) and the frequent falls and tumbles they experienced while participating in the MCMAP.   

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The Veteran is certainly competent to report that he hit his head while wearing his helmet when the HUMVEE he was traveling in ran off the road while deployed to Southeast Asia, as he is competent to report being thrown to the ground in MCMAP exercises such that he felt the impact and was dazed, though did not lose consciousness.  The Board finds the Veteran a credible witness who has consistently told a plausible account of events that certainly were in keeping with facts and circumstances of his service.  

The Board finds that the evidence is in equipoise as to whether the Veteran incurred a closed head injury while in service and as to whether he experienced chronic symptoms in service of the residuals of that closed head injury.  Weighing against the claim is the finding that not one service treatment record, dated before or after the VA fee-based general medical examination of February 2008, included a complaint or request for treatment for a hit on the head, despite the Veteran's frequent requests for treatment for other disorders, and the fact that when he did seek medical treatment for pain and injuries following MCMAP exercises, he named other parts of the body (thumb and shoulder) without complaining about his head.  Weighing in favor of the claim is the evidence of the Veteran's actions in seeking treatment after experiencing pain from MCMAP exercises, and that while deployed in 2007, he did seek treatment for the symptoms of headaches and emotional instability.  Finally, he did report this injury to the fee-based examiner well within his service enlistment.  The Veteran's lay statements have been credible, consistent accounts of a plausible injury while deployed and in training.  As the benefit of the doubt favors the Veteran, the Board finds that the Veteran incurred a closed head injury in service.

The Board finds that the Veteran did experience continuous symptoms of the residuals of a head injury post service.  Barely three months passed, with a claim pending, before the Veteran initiated treatment with VA, undergoing a Persian Gulf Protocol Examination in September 2008.  The Veteran reported having difficulties relating to other people, irritability, sleep disturbances, and headaches, and was screened as positive for Traumatic Brain Injury (TBI).  The October 2008 TBI Cognitive Impairment Consult concluded with the assessment of mild TBI.  Again the Veteran consistently reported his symptoms of difficulties with sleep, headaches, irritability, and frustration with others.  The Board has found the Veteran to be a credible witness, and his initiating treatment with VA within a few months after separation from service is further evidence of post-service continuity of symptoms.

Finally, the Veteran has a current diagnosis of TBI.  See October VA TBI Cognitive Assessment and November 2008 private evaluation.  His treating VA clinician submitted a July 2011 statement indicating that the Veteran's current symptoms were more likely than not attributable to incidents in his combat tour of duty.  This statement is very probative because the VA clinician has been treating the Veteran for years, as indicated by the date of the statement, so was aware of the medical records and subjective complaints, and had reached an objective assessment.  Therefore, the record contains positive assessments of closed head injuries, the first being the fee-based VA examination in February 2008 and the VA October 2008 assessment post-service, followed by the July 2011 positive opinion from the Veteran's treating clinician.

In this particular case, the Board has found that the Veteran incurred an in-service closed head injury and experienced chronic symptoms in service of the residuals of that closed head injury.  He experienced post-service continuous symptoms of that closed head injury, and was assessed by VA clinicians with TBI in October 2008.  His treating VA clinician opined that his symptoms were more likely than not attributable to the events of his service.  There are no negative opinions to the contrary in the record.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's residuals of closed head injury began in service and is etiologically related to service, so that service connection for the residuals of closed head injury is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hemorrhoids

The Veteran essentially contends that he incurred a hemorrhoid disorder while in service and regularly experienced symptoms of the disorder while in service, for which he largely self-medicated.  See September 2008 statement.

Having considered all the evidence of record in light of the regulations noted above, the Board finds that the evidence for and against the claim for direct service connection for a hemorrhoid disorder is at least in relative equipoise.  Resolving doubt in the Veteran's favor, the Board first finds that the weight of the evidence demonstrates that the current hemorrhoid began during service and that the Veteran experienced chronic symptoms of the disorder while in service.  Despite a thorough review of the Veteran's service treatment records, the Board did not find a complaint or request for treatment or report of symptoms pertaining to hemorrhoids, though the Veteran sought medical treatment with regularity for other disorders.  However, as discussed above, the Veteran was afforded a fee-based VA general medical examination in February 2008, while in service.  He reported to the fee-based examiner that he regularly had hemorrhoids and treated the disorder largely with over-the-counter creams.  The examiner noted his subjective report and then conducted an objective examination.  The fee-based examiner assessed hemorrhoids, then asymptomatic.  

The Board observes that the February 2008 examiner did not use medical language indicating that he found no underlying pathology, but instead assessed the disorder and noted that, as of the time of the examination, the disorder was asymptomatic.  That the disorder was asymptomatic does not equate to the disorder not existing at all.  Therefore, the record contains the positive evidence of the Veteran's subject complaints of experiencing the symptoms of a hemorrhoid disorder and the fee-based examiner's assessment of that disorder being in existence, though at that time asymptomatic.  

The Veteran has submitted several lay statements describing his actions, attempting to treat the disorder with over-the-counter creams, and describing the frequency of the symptoms while in service.  The Veteran has already been found to be a credible witness, and he is competent to report experiencing the pain and discomfort of such a personal disorder.  As well, his account of his actions is certainly plausible.    

The Board finds that the Veteran has experienced continuous symptoms of a hemorrhoid disorder post-service.  The list of active medications that is included as part of the September 2008 Persian Gulf War Examination includes a hemorrhoid cream that the Veteran was to use twice daily.  Again, he separated from service in June 2008 and barely three months later, a post-service treatment report lists as active a medication for the disorder.  Plainly the Veteran reported his post-service symptoms to VA clinicians very soon after separation.  His lay statements again indicated that he experienced post-service continuity of the symptoms.  Finally, as VA clinical staff have prescribed for the Veteran a cream for hemorrhoids, that is evidence that an assessment of hemorrhoids was reached, at the latest by September 2008.   

In this particular case, the fact that the same symptoms shown in service are present currently, that the Veteran has related his observations of experiencing the same symptoms since service, and that the Veteran is competent to report those observations is sufficient to place in equipoise the question of whether the Veteran's current hemorrhoid disorder is etiologically related to service.  See 38 C.F.R. 
§ 3.303(b) (subsequent manifestations of chronic disease in service at any later date are to be service connected); see also Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms that 

to substantiate a claim of service connection where such symptoms later formed the basis of diagnosis of disability).  Resolving such reasonable doubt in the Veteran's favor, the Board finds that the Veteran's hemorrhoid disorder began in service and is etiologically related to service, so that service connection for hemorrhoids is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of closed head injury is granted.

Service connection for a hemorrhoid disorder is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


